Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Please amend the Specification paragraph at col. 1, lines 7-14 as follows so as to correct informalities in the amendment filed 07/22/2021:
This Application is a Reissue of Application of Ser. No. 15/964,400 filed on April 27, 2018.  [This] [a]Application Ser. No. 15/964,400 is a continuation application of U.S. application Ser. No. 15/536,524, filed on [Jun.] June 15, 2017, which [is incorporated by reference in its entirety. U.S. application Ser. No. 15/536,524] is a national stage application (under 35 U.S.C. § 371) of PCT/EP2014/002031, filed Dec. 18, 2015, which claims benefit of European Application No. 14199410.3, filed Dec. 19, 2014, which [is]are incorporated herein by reference in their entirety.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/				/Jean C. Witz/Patent Reexamination Specialist		Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991  	Central Reexamination Unit 3991